Citation Nr: 0335760	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-15 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs benefits as the child of a deceased veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The appellant has brought this claim as the daughter of a 
deceased individual who had recognized guerrilla service from 
December 1944 to February 1945 and service with the Regular 
Philippine Army from September 1945 to December 1945.  He 
died in July 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied the appellant's claim of entitlement to 
death benefits (based upon a claim for either dependency and 
indemnity compensation (DIC) or survivors' pension) as the 
surviving child of a deceased veteran.

The Board notes that an October 2001 letter to the RO 
regarding the appellant's claim described her as the writer's 
"client".  Nevertheless, a signed power of attorney from 
the appellant authorizing that individual, or an accredited 
service organization (VA Form 21-22, Appointment of Veteran's 
Service Organization as Claimant's Representative), is not 
associated with the claims file.  Moreover, the appellant was 
unrepresented at her September 2002 personal hearing at the 
RO.  Thus, the Board believes that all due process 
requirements were met regarding the appellant's 
representation in this matter. 


FINDING OF FACT

The appellant was born in March 1965 and is more than 23 
years old, and there is no current evidence or allegation of 
record that she became permanently incapable of self-support 
prior to reaching age 18 in March 1983.


CONCLUSION OF LAW

The appellant has no legal entitlement to VA benefits as the 
decedent's child.  38 U.S.C.A. §§ 101(4)(A), 1313, 1542 (West 
2002); 38 C.F.R. §§ 3.57(a)(1), 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This statute redefined the 
obligations of VA with respect to the duty to assist 
claimants, and included an enhanced duty to notify and assist 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

Although the appellant is ultimately seeking entitlement to 
VA death benefits (DIC or pension) as the child of a deceased 
former member of the recognized guerrillas and Philippine 
Army, the Board does not reach the issue of whether such 
benefits should be granted in this appeal.  The matter of 
whether the appellant meets the basic eligibility 
requirements of the law to receive any type of death benefits 
is currently before the Board on appeal.  Unlike many 
questions subject to appellate review, the issue of whether 
the appellant has basic eligibility for death benefits as a 
deceased veteran's child has, by its very nature, an 
extremely narrow focus.  We note that this case turns upon a 
legal matter pertaining to the status conferred by the 
appellant's age, and that medical records, examination 
reports, and the like are not pertinent to the present 
decision.

Both the law and regulations provide that VA will refrain 
from or discontinue providing assistance in obtaining 
evidence where the claimant is not entitled to the benefit as 
a matter of law.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R § 
3.159(d).  In fact, the U.S. Court of Appeals for Veterans 
Claims (hereinafter referred to as the CAVC) has held, in 
another case wherein the issue was whether the veteran had 
qualifying service for pension purposes, that "because the 
law as mandated by statute, and not the evidence, is 
dispositive of this claim, the VCAA is not applicable."  
Mason v. Principi, 16 Vet. App. 129, 132 (2002) citing Smith 
v. Gober, 14 Vet. App. 227 (2000) (holding that VCAA did not 
affect Federal statute which prohibits payment of interest on 
past due benefits), aff'd, 281 F.3d 1284 (Fed. Cir. 2002).  
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Consequently, the VCAA is inapplicable here.

Moreover, the Board notes that the RO, in the September 2002 
statement of the case, set forth the law and facts in a 
fashion that clearly and adequately explained the basis of 
its decision.  

II.  Analysis

The appellant seeks VA death benefits as the surviving child 
of her deceased father.  See 38 U.S.C.A. §§ 1313, 1542.  
Generally, a child of a veteran means an unmarried person who 
is a legitimate child, a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before the 
age of 18 years and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death, or an illegitimate child; and 
(i) who is under the age of 18 years; or (ii) who, before 
reaching the age of 18 years, became permanently incapable of 
self- support; or (iii) who, after reaching the age of 18 
years and until completion of education or training (but not 
after reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a)(1).

It does not appear that a determination has been made in this 
case as to whether the decedent met the requirements in the 
law to qualify as a "veteran", i.e., as a person who served 
in the active military service as defined in statutes and 
regulations.  See 38 U.S.C.A. §§ 101(2), (24), 107; 38 C.F.R. 
§§ 3.1(d), 3.6, 3.40.  Nevertheless, since the instant matter 
turns upon the appellant's potential status as a "child" 
under the law, the Board needs not reach the issue of veteran 
status.

In this case, the appellant's birth certificate shows that 
she was born in March 1965, as the decedent's natural child.  
Thus, at the time of her August 2001 application for 
benefits, the appellant was older than the maximum allowable 
age of 23 years for purposes of satisfying the definition of 
"child".  In addition, the appellant has not alleged, and 
there is no evidence of record to show, that she became 
permanently incapable of self-support prior to her 18th 
birthday in March 1965.  Thus the appellant is not a 
"child" for purposes of establishing legal entitlement to 
VA benefits.  Id.  Accordingly, the appellant's claim must be 
denied for lack of legal merit.  See Sabonis v. Brown, supra.


ORDER

As the appellant has no legal entitlement to VA benefits as 
the decedent's child, her appeal is denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



